Citation Nr: 0916414	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-33 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the character of the appellant's discharge from 
the period of military service dated January 18, 1985 to July 
24, 1991 constitutes a bar to Department of Veterans Affairs 
(VA) benefits.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 15, 1981 to 
January 17, 1985 and from January 18, 1985 to July 24, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the VA, which 
denied the appellant's claims of entitlement to service 
connection for PTSD, depression and a back disability.

The Board notes that, in part, the appellant's claims were 
denied because the discharge the appellant received in July 
1991, was not issued under conditions other than 
dishonorable, thus barring the appellant's second period of 
service from consideration for VA benefits.  The appellant 
was allegedly issued an administrative decision outlining 
this finding, but the document associated with the claims 
file did not have a date stamp or letter accompanying it to 
indicate when it was sent to the appellant.  

Upon receiving a copy of the undated administrative decision 
in December 2006, the appellant filed a notice of 
disagreement in April 2007.  This issue was remanded by the 
Board in August 2008, in order for the Veterans Benefits 
Administration to issue the appellant a statement of the case 
(SOC), in compliance with Manlincon v. West, 12 Vet. App. 238 
(1999) and Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  
Upon receiving the SOC in September 2008, the appellant 
perfected his appeal in November 2008.  Thus, the question of 
the character of the appellant's discharge from his second 
period of service and the issues of entitlement to service 
connection for PTSD, depression and a back disability are now 
before the Board.


FINDINGS OF FACT

1.  The appellant served on active duty from December 15, 
1981 to January 17, 1985 and from January 18, 1985 to July 
24, 1991, receiving an honorable discharge for his first 
period of service and a bad conduct discharge for his second 
period of service.

2.  The available service records and evidence of record do 
not demonstrate a pattern of willful and persistent 
misconduct, but rather show no more than minor offenses 
during the appellant's second period of active duty; the 
preponderance of the evidence is against a finding that the 
appellant accepted an undesirable discharge to avoid trial by 
court-martial and he was not absent without leave for a 
period of 180 days or more.

3.  The appellant's military occupational specialty (MOS) was 
antitank/assault guided missile man; the appellant is in 
receipt of: the Sea Service Deployment Ribbon with one star, 
the Good Conduct Medal, the Overseas Deployment Ribbon, the 
Rifle Marksmanship Badge, the Meritorious Unit Commendation 
and the Pistol Marksmanship Badge; there is no evidence in 
the record that the appellant participated in combat.

4.  The preponderance of the evidence is against a finding 
that the appellant suffers from PTSD that is the result of a 
disease or injury in service; there is no credible supporting 
evidence to establish that the claimed stressors occurred.

5.  The preponderance of the evidence is against a finding 
that the appellant suffers from depression that is the result 
of a disease or injury in service.

6.  The appellant has not been diagnosed with a back 
disability; the preponderance of the evidence is against a 
finding that the appellant suffers from a current back 
disability that is the result of a disease or injury in 
service.




CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service 
for the period dated January 18, 1985 to July 24, 1991 is not 
a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.12 (2008).

2.  PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Depression was not incurred in or aggravated by active 
military duty.  38 .S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  A back disability was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the issue of character of the appellant's 
discharge, the Board finds that the provisions of the VCAA 
are not applicable because the appeal turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  Also 
see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to this issue.

With respect to the appellant's claims of entitlement to 
service connection for PTSD, depression and a back disability 
decided herein, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claims.  This was codified by 38 C.F.R. § 3.159(b)(1).  
In 2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  The 
applicable notice requirements were fulfilled in a letter 
dated in March 2004.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  

A notice letter dated in March 2006 informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following this letter, the appellant was afforded ample time 
to submit additional evidence and was issued a subsequent SOC 
in December 2008.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  In fact, 
the Board notes that the March 2004 notice letter requested 
additional information from the appellant and he did not 
respond.  The Board notes that the duty to assist is not 
always a one-way street.  If the appellant wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Furthermore, the Board notes that the appellant has been 
represented by counsel during the course of this appeal.  
Counsel has argued the substance of this case in the notice 
of disagreement and in the statement made in lieu of the VA 
Form 9, making reference to the standards of proof and the 
burdens necessary to establish entitlement to service 
connection.  These statements demonstrate actual knowledge of 
the notice requirements of the VCAA.  The Board concludes 
that any error in the provision of VCAA compliant notice was 
harmless.  See Dalton v. Nicholson, , 21 Vet. App. 23 (2007).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the appellant's claims of entitlement to service 
connection for PTSD and depression, the Board concludes that 
examinations are not needed because the only evidence 
indicating the appellant "suffered an event, injury or 
disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
verify the appellant's stressor statements nor provide 
evidence of past events.

Regarding the appellant's claim of entitlement to service 
connection for a back disability, the VA treatment records 
associated with the claims file reflect general treatment for 
all of the appellant's medical complaints.  There is no 
indication that the appellant has been diagnosed with a back 
disability.  As the appellant has not indicated any other 
records to be reviewed, the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of a back disability.  An examination is not 
required.  See McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant's first Department of Defense (DD) Form 214 
demonstrated that he had service in the United States Marine 
Corps (USMC) from December 15, 1981 to January 17, 1985, for 
which he received an honorable discharge.  The appellant's 
second DD Form 214 demonstrated service in the USMC from 
January 18, 1985 to July 24, 1991, for which he received a 
bad conduct discharge.

Character of Discharge

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) 
(2008).  A discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA pension or compensation benefits.  See 
38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) 
(2008).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  
See 38 C.F.R. § 3.12(a) (2008).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b) (2008).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, 
regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence." See 38 U.S.C.A. § 5303(a) (West 2002); 
38 C.F.R. § 3.12(c)(6) (2008).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors 
will be considered in determining whether there are 
"compelling circumstances" to warrant the prolonged 
unauthorized absence:

(i)	Length and character of service exclusive of the period 
of prolonged AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.

(ii)	Reasons for going AWOL.  Reasons which are entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.

(iii)	A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.  For 
purposes of this paragraph, the defense must go directly to 
the substantive issue of absence rather than to procedures, 
technicalities, or formalities.

The Board, however, is not required to simply accept the 
appellant's statements that he had compelling circumstances 
for a prolonged period of AWOL.  See Lane v. Principi, 339 
F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to 
look at totality of evidence rather than merely accepting 
whatever rationale a claimant might offer for periods of 
AWOL).

As to the regulatory bars, a discharge or release because of 
one of the offenses specified under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions: 
(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude (This includes, generally, 
conviction of a felony); (4) Willful and persistent 
misconduct (This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty (examples of homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty include child molestation, 
homosexual prostitution, homosexual acts or conduct 
accompanied by assault or coercion, and homosexual acts or 
conduct taking place between service members of disparate 
rank, grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status.).

The Court has determined that an absence without leave, 
precluding the performance of military duties, cannot 
constitute a minor offense for purposes of willful and 
persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 
445, 448 (1995).  Similarly, the Court also affirmed a Board 
decision which found that 32 days unauthorized absence out of 
176 days total service was severe misconduct, and, by 
analogy, persistent misconduct.  See Winter v. Principi, 4 
Vet. App. 29 (1993).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, 
unless it is found that the person was "insane" at the time 
of committing the offense causing such discharge or release 
or unless otherwise specifically provided.  See 38 U.S.C.A. § 
5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2008).  Thus, 
"insanity" is a defense to all statutory and regulatory bars, 
while "compelling circumstances" is only a defense to the 
statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  See 38 C.F.R. § 3.354(a) (2008).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  See 38 C.F.R. § 3.354(b) 
(2008).  Notably, mental illness is not identical to 
'insanity.'"  See Beck v. West, 13 Vet. App. 535, 539 (2000).  
In addition, the Court has held that the insanity need only 
exist at the time of the commission of the offense leading to 
the person's discharge, and that there is no requirement of a 
causal connection between the insanity and the misconduct.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  There still 
must be competent evidence, though, establishing the 
appellant was insane at the time of the offenses in question 
leading to the other than honorable discharge.  See Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court 
held that "a determination of whether a person is insane is 
in effect a determination of whether that person's actions 
were intentional and thus the result of willful misconduct."  
Id. at 254.  The Court further indicated such a determination 
is not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Id.  Significantly, the burden 
is on the appellant to submit competent medical evidence that 
he was insane at the time of his offenses.  See Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  See VAOPGCPREC 20-97.

The opinion provided guidance with regard to the phrases 
"interferes with the peace of society," "become antisocial," 
"accepted standards of the community," and "social customs of 
the community."  In particular, the term "become antisocial" 
in 38 C.F.R. § 3.354(a) refers to the development of behavior 
which is hostile or harmful to others in a manner which 
deviates sharply from the social norm and which is not 
attributable to a personality disorder.  In order to be 
considered insane under the departure-from-accepted-standards 
criteria of section 3.354(a), a person must both deviate from 
the accepted standards of the community to which he or she 
belongs by birth and education and be unable to adjust to the 
social customs of the community in which he or she resides.  
Id.  The opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  Id.

Consequently, here, there are two possible exceptions to the 
appellant being barred from receiving VA benefits: (1) if the 
appellant is shown to have been "insane" at the time of the 
offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or (2) 
if there are "compelling circumstances" to warrant his 
prolonged AWOL period 
(38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)).

Review of the appellant's service personnel records for his 
second period of service reveals that he was cited for 
different infractions.  They are as follows:

June 19, 1985 	Deficiencies identified included (1) a 
personal vendetta toward his fellow 
marines, (2) lack of integrity and poor 
judgment and (3) abuse of authority.

September 6, 1985	The appellant was counseled regarding his 
lack of self-discipline and poor conduct 
in dealing with subordinates.

June 26, 1989	The appellant was counseled regarding his 
lack of attention to detail, initiative 
and self-discipline.

October 10, 1989	The appellant was counseled regarding his 
lost or stolen military identification 
card.

October 24, 1989	The appellant was cited for disobeying a 
lawful order, disrespectful language and 
operating a vehicle in a reckless and 
wanton manner.

November 27, 1989	The appellant was disciplined for failure 
to go to the appropriate place of duty.  
Deficiencies in leadership were noted to 
include: (1) bearing, (2) tact and 
conduct and (3) setting an example.  It 
was noted that in the past the appellant 
had displayed lack of integrity, poor 
judgment, abuse of authority and absence 
of self-discipline.

March 19, 1990 to	The appellant was deemed AWOL.
April 19, 1990

November 7, 1990	The findings of a Special Court Martial 
(SCM) were issued.  It was determined 
that within 14 days prior to October 30, 
1989, the appellant was guilty of 
wrongful use of marijuana.  It was 
determined that within five days prior to 
October 30, 1989, the appellant was 
guilty of wrongful use of amphetamine 
and/or methamphetamine use.  The SCM 
sentenced the appellant to a bad conduct 
discharge for his second period of 
service, 75 days confinement and 
reduction to E-1.

The Board notes in passing that the appellant applied for 
voluntary appellate leave upon receipt of his SCM sentence.  
Effective on June 7, 1990 through the time of his discharge 
in July 1991, the appellant was placed on involuntary leave 
pending completion of appellate review.  The SCM sentence was 
ultimately upheld.

As is clear from the list of disciplinary actions above, the 
appellant did not engage in deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  See 38 C.F.R. § 3.1(n) (2008).  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Id.  Upon 
examination, the appellant noted his financial and marital 
stressors.  He did not endorse any premeditation or active 
deceit with regard to his actions.  It was also clear from 
the record that the appellant was suspected of having a 
substance abuse problem.  The Board also notes that the 
appellant was not AWOL for a period of 180 days or more nor 
has he endorsed being insane at the time of his absence.  
This behavior does not constitute "persistent and willful" 
misconduct as contemplated by 38 C.F.R. § 3.12(d)(4), but 
instead, qualifies as relatively "minor" infractions.

The Board finds that the appellant has established by a 
preponderance of the evidence that he did not receive a 
discharge because of the commission of willful and persistent 
misconduct, due to being AWOL or to avoid prosecution by a 
court-martial.  While it is clear that the appellant had a 
very difficult time adjusting to military life and to those 
in his command, his behavior was not consistent willful and 
persistent misconduct.  In the absence of such evidence,  the 
Board concludes that the appellant's admitted infractions 
qualify as relatively minor offenses and the limited service 
record does not indicate that he otherwise did not have 
honorable service pursuant to 38 C.F.R. § 3.12(d)(4).  
Accordingly, the appellant's character of discharge does not 
bar entitlement to VA benefits for his second period of 
service.

Service Connection

The appellant alleges that he currently suffers from PTSD, 
depression and a back disability that are the result of a 
disease or injury in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the appellant's claim.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2008).

Initially, the Board acknowledges that the appellant has been 
diagnosed with PTSD and depression.  Thus, element (1) under 
Hickson [current disability] has been satisfied with regard 
to these two issues.  Unfortunately, however, the appellant 
has not submitted any evidence or informed VA where to obtain 
evidence on his behalf to establish a diagnosis for a back 
disability.  In fact, the Board notes that the only evidence 
of record pertaining to the appellant's back [a January 1995 
VA lumbar spine x-ray report] indicated that his back was 
normal.  In order to be considered for service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  In the absence 
of a diagnosed back disability, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  As such, the appellant's claim of entitlement to 
service connection for a back disability fails on this basis 
and will not be addressed further.

The Board notes that the appellant's representative has 
argued that by virtue of his military occupational specialty, 
the appellant is a combat veteran and therefore is not 
required to provide evidence of a diagnosed disability in 
service or specific information regarding his alleged 
stressors.  As noted above, review of the appellant's DD 
Forms 214 has not shown that he is in receipt of any medals 
or decorations indicative of combat and no other competent 
evidence has been submitted which establishes his 
participation in combat.  As such, he is not afforded the 
reduced evidentiary burden for combat veterans under 
38 U.S.C.A. § 1154(b).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96.  

The appellant has not provided sufficient information needed 
to verify his alleged combat stressors.  He claims he saw a 
girl hit by a train and saw a soldier shot in the head.  The 
appellant was informed by the March 2004 VCAA letter that 
"specific details of the combat related incident(s)" that 
occurred during service would be required to establish PTSD.  
The appellant was also asked submit a statement detailing 
names, dates and locations in order to elicit the facts 
necessary to verify his alleged stressors.  He has not done 
so.  The above-mentioned stressors alleged by the appellant 
are lacking details which would make verification possible.

The Board also notes that the appellant's service treatment 
records do not indicate he was ever treated for a psychiatric 
disability, to include depression and PTSD.  As indicated 
above, the appellant was granted appellate leave following 
the issuance of his SCM conviction.  As a result, his 
separation examination was conducted in May 1990.  At that 
time, the examiner indicated that all systems were normal, 
including all things psychiatric.  He was not noted to suffer 
from any psychiatric disabilities, to include PTSD.  See 
Standard Form 88, separation examination report, May 24, 
1990.  As such, the appellant's claims do not meet element 
(2) under Hickson.  

Given the lack of any objective evidence of the occurrence of 
the claimed stressors and the lack of specific details 
concerning the appellant's claimed stressors, the Board finds 
the veteran's stressors to be unverifiable.  The Board 
therefore finds that the second element of 38 C.F.R. § 
3.304(f) has not been satisfied.  The appellant's claim fails 
on this basis.  As such, the question of medical nexus 
becomes moot.  Regarding the claim for service connection for 
depression, no competent evidence links the current disorder 
to military service.

The only remaining evidence in support of the appellant's 
claims consists of lay statements alleging that the 
appellant's conditions are related to service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his nightmares and depression.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

Although the appellant has presented diagnoses of PTSD and 
depression, the evidence of record does not support a finding 
that these conditions are the result of his time in service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  




ORDER

The character of the appellant's discharge from the period of 
military service dated January 18, 1985 to July 24, 1991 does 
not constitute a bar to Department of Veterans Affairs 
benefits.

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


